UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2470



MARY JO WILHELMJ,

                                             Plaintiff - Appellant,

          versus


FIRST BANK,

                                              Defendant - Appellee,

          and


NORWEST BANK NEBRASKA, N.A.,

                                                         Defendant.



                             No. 99-2639



MARY JO WILHELMJ,

                                             Plaintiff - Appellant,

          versus


FIRST BANK,

                                              Defendant - Appellee,

          and
NORWEST BANK NEBRASKA, N.A.,

                                                        Defendant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-195)


Submitted:   February 24, 2000            Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mary Jo Wilhelmj, Appellant Pro Se. David Ira Bledsoe, Alexandria,
Virginia for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In No. 99-2740, Mary Jo Wilhelmj appeals the district court’s

order dismissing her civil diversity action in which she alleged

that First Bank fraudulently mismanaged the trust established by

her late husband.     In No. 99-2639, Wilhelmj appeals the district

court’s order denying her motion to reconsider and furnish new

arguments.    We have reviewed the record and the district court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court, and deny Wilhelmj’s motion for

discovery. See Wilhelmj v. First Bank, Nos. CA-99-195-A; CA-99-195

(E.D. Va. Oct. 22 & Dec. 3, 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                  3